TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 16, 2022



                                      NO. 03-21-00064-CV


                                  Armon Crenshaw, Appellant

                                              v.

                                  Shanique Thomas, Appellee




    APPEAL FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order signed by the trial court on January 4, 2021. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.